Citation Nr: 1525485	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-35 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a gastrointestinal disorder, to include due to undiagnosed illness.

2. Entitlement to service connection for a gastrointestinal disorder, to include due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1992. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A hearing was held in June 2014 at the Board's Central Office in Washington, D.C.  

The representative argues that this claim should be regarded as an original claim for service connection, in part, because of somewhat more accurate diagnoses.  The Board declines to so find, and will apply the "new and material" evidence standard.  Here a January 2008 rating decision denied entitlement to service connection for a generalized gastrointestinal disorder (to expressly include gastritis and Barrett's esophagus).  Moreover, that rating decision considered laws governing direct service connection and presumptive service connection due to an undiagnosed illness.  

The prior and current claims are virtually indistinguishable.  Hence, the current matter must be characterized as a petition to reopen.  See Velez v. Shinseki, 23 Vet. App. 199 (2009) (the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter."). 

Notwithstanding prior RO action that reopened the instant claim, the decision whether to reopen is a jurisdictional question which is reserved to the Board's discretion.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Upon reopening of this matter, the underlying claim on the merits is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2008 unappealed rating decision VA denied entitlement to service connection for gastrointestinal problems, including under the statute governing claims based on undiagnosed illness.  

2. Additional evidence has been obtained since the January 2008 rating decision which relates to an unestablished fact necessary to substantiate this previously denied claim.


CONCLUSIONS OF LAW

1. The January 2008 rating decision denying entitlement to service connection for gastrointestinal problems, including as due to undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2014).

2. There is new and material evidence which has been received since the January 2008 rating decision to reopen the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening and then remanding the claim.  Hence, there is no need to address at this time whether VA has fulfilled its duty to notify and assist the Veteran under the Veterans Claims Assistance Act of 2000.  

In a January 2008 rating decision VA denied entitlement to service connection for gastrointestinal problems, including due to an undiagnosed illness.  The bases for that decision were two-fold.  First, postservice the Veteran manifested  known clinical diagnoses of gastritis and Barrett's esophagus.  As such, he did not have a qualifying disability cognizable under the "undiagnosed" illness statute.  38 U.S.C.A. § 1117 (West 2014).  Second, any diagnosed gastrointestinal condition was not related to active military service, given that inservice the appellant's episode of gastrointestinal symptomatology was a single episode due to a brief viral syndrome.  The Veteran did not appeal the January 2008 decision.  Hence, it is final.  38 U.S.C.A. § 7105.

When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Having reviewed the evidence the Board will reopen the claim.  This decision is based primarily upon a private medical treatment history indicating a veritable pattern from the early-2000s onward of relevant gastrointestinal symptomatology.  Particularly, a September 2002 esophagogastroduodenoscopy study with upper GI biopsy of September 2002 indicated presence of chronic gastritis; and further verified severe symptoms of gastroesophageal reflux disease, large diaphragmatic hernia, and esophageal mass, appearing to be an inlet patch.  Refractory gastroesophageal reflux disease was found in January 2003.  \

Whereas these records obviously pre-date the January 2008 rating decision which the Veteran attempts to reopen, they were received after that decision.  Hence, they are new.  Moreover, the records in question just by themselves, not to mention when considered alongside the Veteran and his spouse's testimony regarding his claimed ongoing gastrointestinal disorder since service separation, assist in substantiating a chronic condition -- if not completely retroactive to service discharge, sufficient to help substantiate that correlation, and thereby crossing the relatively low threshold for "material" evidence to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The matter of entitlement to service connection for a gastrointestinal disorder is reopened, and the underlying claim on the merits is subject to the development ordered below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disorder is reopened.


REMAND

In light of the appellant's hearing testimony, on remand the Veteran should be requested to identify any pertinent outstanding medical records which have yet to be secured for consideration.  Thereafter, the RO should undertake appropriate action.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he complete a medical authorization form to obtain any additional records pertaining to diagnosis and treatment of any gastrointestinal disorder since service discharge.  This includes any relevant treatment from Drs. Polk and Satterwhite.  The RO should then attempt to obtain the records identified based on the information provided.  With regard to the latter treatment provider the RO should contact the appropriate recordkeeping agency with the Commonwealth of Virginia with regard to whether there are any relevant medical records on file given that there is reason to suggest from the Veteran's statements that the records have been transferred there following a medical liability/disciplinary action.  If any of the requested records are unavailable, clearly document this fact and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2. Should any evidence received following the foregoing development bear on the question of the etiology of a gastrointestinal disorder, then schedule the Veteran for a new VA examination by a gastroenterologist.  The examiner is to be provided access to the claims folder, VBMS file and Virtual VA file.  The gastroenterologist is to address whether it is at least as likely as not that any diagnosed gastrointestinal disorder was incurred in service, or are otherwise etiologically related thereto.  A complete and fully reasoned rationale must accompany any opinion offered.

3.  The AOJ should then n review the claims file.  If the directives specified in this remand have not been fulfilled, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

4 . Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


